Citation Nr: 0836905	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  08-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991; from August 1993 to February 1994; from September 1994 
to December 1994; from January 1998 to July 1998; from July 
1999 to July 2000; from March 2001 to July 2001; and from 
January 2002 to November 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 50 percent rating 
for PTSD, after granting service connection for the same.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in July 2008, at the local RO, before the 
undersigned Acting Veterans Law.  A transcript of the 
testimony is in the claims file.


FINDING OF FACT

The veteran's PTSD has been manifested by depression, panic 
attacks, nightmares, feelings of detachment, exaggerated 
startle response, reclusiveness, inability to establish and 
maintain effective work and social relationships, and a GAF 
score of 50; those manifestations overall are indicative of 
severe impairment in occupational and social functioning. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent 
for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the veteran's claim for service connection was 
ultimately granted, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified private and VA 
treatment records are on file.  The veteran has not 
identified any other records that she wished VA to obtain on 
her behalf.  Moreover, in addition to obtaining all available 
relevant medical records, VA afforded the veteran a VA 
examination in October 2006 to evaluate her PTSD.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD has been assigned a 50 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 70 percent disability rating for 
PTSD.  Although the veteran does not meet all of the criteria 
set forth under Diagnostic Codes 9411 for a 70 percent 
rating, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present.

In this case, the veteran has been assigned a GAF score of 
50.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence of record establishes that steady symptoms of 
depression, nightmares, intrusive thoughts of Somalia, 
avoidance of stimuli associated with trauma, general 
unresponsiveness, increased arousal (startle response), panic 
attacks, suicidal ideation, and an inability to establish and 
maintain effective work and social relationships have been 
documented.  The Board observes that these symptoms existed 
when the veteran filed her claim in February 2006, and have 
remained constant since that time.  In addition, as evidenced 
by the veteran's assigned GAF score of 50 at the October 2006 
VA examination, the severity of her PTSD is indicative of 
serious impairment.

Socially, the record reflects that the veteran is married.  
However, at her July 2008 hearing, the veteran testified that 
her husband is a pilot and that she only sees him 
approximately 4 days per month.  The veteran also testified 
that she lived alone and preferred to stay alone.  She 
further testified that she very rarely left her apartment and 
she did not socialize or go out.  She stated that she 
occasionally visits her mother, but her mother understands to 
leave her alone during these visits.  The veteran testified 
that she does not have any social contact other than her cat.  
At the October 2006 VA examination, the examiner reported 
that the veteran's social dysfunction was severe.

However, treatment records received from R. Ellis, M.D, 
depict a less severe disability picture.  In May 2006, she 
reported that she was growing accustomed to her role as a 
housewife and been busy caring for her mother.  She indicated 
in July 2006 that her mood was lighter and better than 
before, and that she had enjoyed her weekend at a high school 
reunion.  An October 2006 report noted that the veteran had 
been spending a lot of time with a home renovation in Key 
Largo.  Further, while she described herself as unmotivated 
anxious in March 2007, she also reported that she was able to 
attend her husband's promotion ceremony.  In May and June 
2007, the veteran took an 18-day trip to Botswana, which she 
described as blissful.  She indicated in August 2007 that she 
had been traveling a great deal, and that she felt her 
overall mood was better.  In September 2007, she reported 
that she enjoyed a trip to the driving range with her husband 
as it permitted the opportunity to be out. 

Thus, the Board finds it is clear that manifestations of the 
veteran's PTSD cause difficulty coping with stress, 
reclusiveness, some detachment and an inability to 
participate in intimate relationships, including her 
relationship with her husband.  It could therefore be 
reasonably argued that the veteran's PTSD has resulted in 
significant social impairment which may best be described as 
an inability to establish and maintain effective 
relationships, as contemplated by the criteria for a 70 
percent evaluation.  However, total social impairment is 
clearly not demonstrated.

Industrially, the record reflects that the veteran has been 
unable to work since her discharge from active service in 
November 2005.  At her July 2008 hearing, the veteran 
testified that at that time, she tried to return to work but 
was unable.  She continued that she is unable to cope with 
stress, that she acted out, and yelled.  The October 2006 VA 
examiner stated that she had severe occupational dysfunction.  
Overall, the veteran's symptoms are therefore indicative of 
serious impairment in occupational functioning (including at 
work or a worklike setting), as contemplated by the criteria 
for a 70 percent evaluation.

Significantly, the record reflects that the veteran had two 
suicide attempts in 2004, and has expressed thoughts of 
suicide on several occasions thereafter.  At her July 2008 
hearing, the veteran testified that she is unable to cope 
with stress and acts out.  The veteran's clinical notes, 
dated from 2004 to 2007, also reflect findings of recurrent 
major depression.  Suicidal ideation, difficulty in adapting 
to stressful situations and near continuous depression are 
all enumerated under the criteria for the evaluation of a 70 
percent evaluation for PTSD.  In light of the aforementioned 
evidence, the Board finds that the veteran's service-
connected psychiatric disability picture more nearly 
approximates the criteria for a 70 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due 
to occupational and social impairment with deficiencies in 
most areas. 38 C.F.R. § 4.7 (2007).

However, neither the symptoms described above nor the GAF 
score of 50 assigned are consistent with a total schedular 
evaluation.  As noted above, the veteran's GAF score is 
indicative of serious, but not total, social and occupational 
impairment.  The record establishes that the veteran has 
maintained a fairly steady relationship with her clinical 
providers.  Although the veteran testified that she rarely 
leaves her apartment, she continues to perform activities of 
daily living independently and has consistently maintained 
her personal appearance to a socially acceptable level, 
without any indication of grossly inappropriate behavior.  
Indeed, as discussed above, the records from Dr. Ellis 
clearly reflect a contrary finding.  The veteran's clinical 
records indicate that she has enjoyed going to the driving 
range with her husband on several occasions, that she has 
been principally involved in a home remodeling project and 
caring for her mother, and that in June 2007, she enjoyed a 
trip to Africa.  The evidence also demonstrates that her 
judgment and insight remain intact.  

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders her totally incapable of any social interaction or 
utterly unemployable.  While the veteran may have difficulty 
in adapting to stressful situations, including work or a 
worklike setting, this does not equate to a finding that she 
has total occupational or social impairment.  There is no 
indication that the veteran is violent or a threat to others.  
In fact, at the July 2008 hearing, the veteran testified that 
although she couldn't deal with stress and acted out, that 
she did not get violent.  Moreover, as noted above, the 
veteran has stated that she enjoys getting out to the driving 
range and traveling.  Thus, the veteran does not have total 
occupational or social impairment.

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met.  However, 
the criteria for a 100 percent schedular evaluation are not 
met, as there is no clinical indication that the veteran is 
totally socially impaired or that she is not employable.  She 
performs independently the activities of daily living, 
household chores, hygiene, and the like.  The GAF score 
assigned reflects serious, but not totally incapacitating 
severity of PTSD.  

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board finds that a 70 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, while the criteria for a 70 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a total schedular evaluation for PTSD are not 
met for any portion of the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent for any portion of the 
appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, as noted above, 
there has been no showing that the veteran's service- 
connected PTSD has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected PTSD is granted, subject to law and 
regulations governing an award of monetary compensation.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


